Citation Nr: 1010954	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include a chronic adjustment disorder with 
mixed anxiety and depression.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1995 to January 
2002 and from December 2003 to November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision in which 
the RO, in pertinent part, denied the Veteran's claim.  The 
Veteran perfected a timely appeal.  

This matter was previously before the Board and remanded in 
August 2009 for further development.  


FINDING OF FACT

The evidence is in equipoise and demonstrates that the 
Veteran's acquired psychiatric disability had its onset 
during active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for establishing entitlement to service connection 
for an acquired psychiatric disorder, identified as a chronic 
adjustment disorder with mixed anxiety and depression, are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished. 

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including psychoses, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service treatment records show that the Veteran was treated 
for depression while in service and was prescribed prozac.  
Specifically, a July 2004 service treatment record shows that 
the Veteran reported low mood, anergia, anhedonia, social 
isolation, withdrawal, and poor concentration.  

A July 2006 VA treatment record shows that the Veteran was 
seen for treatment of anxiety and depression.  The Veteran 
was diagnosed with anxiety and depression.  

The Veteran was afforded a VA examination in March 2007.  The 
Veteran reported a history of dysphoria with periodic 
feelings of hopelessness, helplessness, and worthlessness.  
The examiner opined that judging from review of the records 
as well as the interview, the Veteran did not meet the 
criteria for a diagnosable mental disorder.  It was noted 
that in the past the Veteran had been diagnosed with major 
depression-recurrent.  He was only slightly impaired in his 
functioning and was suffering from insomnia and occasional 
episodes of anxiety.  

VA treatment records note no treatment for any issues related 
to depression or anxiety since the March 2007 VA examination.  

The Veteran, in an August 2007 statement indicated that he 
began having the feelings and thoughts that are now a 
constant part of his life when he was assigned to Korea in 
1997.  

The Veteran was examined again in November 2009.  The 
examiner reported that the Veteran first noted some 
psychiatric issues about mid 1998 when he was a flight medic 
and was reassigned to Korea.  His marriage was ending about 
that time and he was struggling a great deal.  He sought some 
treatment by talking to a counselor occasionally while in 
Korea.  

The Veteran stated that in 2004 he hit the lowest point and 
saw a psychiatrist.  He was started on medications and has 
been on and off since.  He continues to report ongoing issues 
of anxiety and depression as he deals with ongoing 
psychological stressors.  The Veteran stated that the 
depression and anxiety have been tied at many times in his 
life to social events and life stressors.  The examiner 
opined that the Veteran meets the diagnostic criteria for 
adjustment disorder with depression and anxiety, chronic, 
recurrent, and that this condition is less likely as not 
caused by or as a result of incidents during his military 
service.  The Veteran was diagnosed with adjustment disorder 
with mixed anxiety and depression, chronic, recurrent.  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case there is medical evidence of a current 
disability as the November 2009 VA examiner diagnosed the 
Veteran with adjustment disorder with mixed anxiety and 
depression, chronic, recurrent.  In addition service 
treatment records show diagnosis of and treatment for 
depression while on active duty.  Therefore, Hickson elements 
(1) and (2) have been satisfied.  As for Hickson element (3), 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability may be established based on 
the condition noted during service, continuity of 
symptomatology thereafter, and competent evidence relating 
the present condition to that symptomatology.  38 C.F.R. 
§ 3.303(b).

Here, the record contains the Veteran's lay observations of 
ongoing symptoms of depression and anxiety since service.  
The record reflects that the Veteran received VA treatment 
for depression and anxiety in July 2006.  Also, the record 
includes the opinion of the November 2009 VA examiner who 
found the Veteran's current condition to be less likely as 
not caused by or as a result of incidents during his military 
service.  However, in considering this opinion in light of 
the other evidence of record, the Board observes that the VA 
examiner did not provide a thorough rationale for his 
conclusion that the Veteran's current condition is not 
related to the symptomatology that was documented in-service.  
Instead, the examiner seemed to indicate that the Veteran's 
depression and anxiety have been tied at many times in his 
life to social events and life stressors.  In this same way, 
the service treatment records (dated July 2004) also disclose 
similar situational stressors, such as the Veteran's 
increasing relationship problems and the progression of 
continued symptoms on deployment.  On balance, the Veteran's 
documented symptoms and diagnosis in service (and shortly 
thereafter) are consistent with his current symptoms and 
diagnosis as documented in the November 2009 VA report, which 
tend to indicate evidence relating the present condition to 
the symptomatology in service.  Thus, resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that Hickson element (3) has been satisfied.  Therefore, the 
Board determines that the Veteran's acquired psychiatric 
disability, identified as a chronic adjustment disorder with 
mixed anxiety and depression, had its onset while on active 
duty.  Accordingly, the appeal is granted.




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, identified as a chronic adjustment disorder with 
mixed anxiety and depression, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


